DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Remarks and Terminal Disclaimer filed on 10/08/2021

Response to Arguments
Applicant’s remarks and Terminal Disclaimer filed 10/08/2021 have been fully considered. In response, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 20 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an electronic device or a method by an electronic device or a program executed by an electronic device as recited in “a screen configured to display preview pictures;
a front facing camera configured to collect the preview pictures, wherein the front facing camera and the screen are disposed on a same front side of the electronic device; and
a processor coupled to the front facing camera and the screen and configured to:
display on the screen a first preview picture collected by the front-facing camera with a first field of view (FOV) value;
detect at least one human face in the first preview picture;
in response to detecting two or more human faces in the first preview pictures, switch the first FOV of the front facing camera to a second FOV value, wherein the first FOV value is less than the second FOV value; and
display on the screen a second preview picture collected by the front-facing camera with the second FOV value, wherein the second preview picture comprises the two or more human faces ” as combined with other limitations in claim 1, 11 and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698